Citation Nr: 0801684	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-08 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether new and material evidence has been presented to 
reopen claims for service connection for back and neck 
disorders and, if so, whether service connection is warranted 
for these conditions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
from March 10, 1983, to June 16, 1983, in the Army Reserves.  
He also had subsequent periods of unverified ACDUTRA, 
including from June 1, 1984, to June 17, 1984.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Although the RO apparently reopened the claims, as will the 
Board, based on new and material evidence, the Board still 
must make this threshold preliminary determination before 
proceeding further because it affects the Board's legal 
jurisdiction to consider the underlying merits of the claims.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

After reopening the claims, the Board is remanding them to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development before readjudicating them on the 
underlying merits.


FINDINGS OF FACT

1.  A rating decision in September 1998 denied service 
connection for a back and neck condition.  The veteran was 
notified of that decision and did not file a notice of 
disagreement (NOD) within one year, in response, to initiate 
a timely appeal.

2.  Evidence added to the file since September 1998, however, 
concerning the issues of entitlement to service connection 
for a back and neck disorder, is not cumulative of evidence 
already of record and raises a reasonable possibility of 
substantiating these claims.


CONCLUSION OF LAW

Evidence received since the September 1998 rating decision, 
which denied the veteran's claims for service connection for 
a back and neck disorder, is new and material and these 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist the 
veteran in the development of a claim.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2007), and the implementing VA 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service-
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(discussing the VCAA's notice and duty to assist requirements 
specifically in the context of a petition to reopen a 
previously denied claim and indicating, among other things, 
that the veteran must be apprised of the specific 
deficiencies in the evidence when his claim was previously 
considered and denied).  Also, to the extent possible, VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 
07-7130 (Sept. 17, 2007) (Mayfield IV).

Here, since the Board is reopening the claims concerning the 
back and neck disorders and directing further development and 
readjudication of these claims on the underlying merits once 
the claims file is returned to the RO via the AMC, it would 
be premature to determine whether there has been compliance 
with the VCAA until the requested remand development has been 
completed.

Analysis

Historically, the veteran originally applied for service 
connection for back and neck pain in March 1998.  The medical 
evidence then of record consisted of his service medical 
records (SMRs), the reports of June 1991 and May 1992 X-rays, 
and the report of his June 1998 VA spine examination.  

The report of the veteran's December 1982 enlistment 
examination did not mention a history or findings of back or 
neck impairment.  His service medical records revealed 
complaints of and treatment for back and neck pain in June 
1983, June 1984, July 1984, and August 1984.  These records 
further revealed that he sustained a back injury in June 1984 
as a result of falling inside a M113 (military track vehicle) 
when it hit a bump and threw him against the rear of the 
track.  A July 1984 report from the Orthopedic Clinic noted 
an assessment of a contusion, i.e., bruise of the lumbar 
spine.  

The June 1991 and May 1992 X-rays of the veteran's lumbar and 
cervical spine were normal.  

The June 1998 report of the VA spine examination included 
diagnoses of neck strain by history due to accident on active 
duty with resultant full range of motion, positive 
crepitation, and pain with movement as well as low back 
strain due to accident on active duty by history with 
resultant daily unrelenting pain, pain with movement, 
crepitation, muscle spasms and tightness, very limited range 
of motion due to pain, interference with activities of daily 
living, employment, sleep due to pain, muscle fasciculations, 
bilateral lower extremity numbness, tingling and cramps, and 
constipation.  

Upon consideration of this evidence, the September 1998 
rating decision determined no chronic disability subject to 
service connection was shown in the service medical records 
or any other evidence reviewed and that arthritis was not 
manifested to a compensable degree (of at least 10 percent) 
within one year of the veteran's discharge from active 
military service.  Thus, the RO denied his claims for service 
connection for back and neck disorders.

A September 1998 RO letter informed the veteran of that 
September 1998 rating decision and of his procedural and 
appellate rights.  There is no indication he did not receive 
that letter or that the United States Postal Service returned 
it to the RO as undeliverable.  Neither is there any evidence 
he filed a timely NOD in response to that denial of his 
claims, to initiate an appeal.  Thus, that September 1998 
rating decision became final and binding on him based on the 
evidence then of record.  38 C.F.R. § 20.1103.  That decision 
was the last final denial of his claims.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims file.  38 C.F.R. 
§ 3.156; see also Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  The 
evidence, even if new, must be material, in that it is 
evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and reconsidered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the evidence 
in question is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; see also 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Further, certain chronic conditions, 
per se, including arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence added to the claims file since the September 
1998 rating decision includes records of VA and private 
treatment for the veteran's back and neck complaints, his 
October 2003 hearing testimony before a Decision Review 
Officer at the RO, as well as a June 2004 report of a VA 
spine examination and a July 2004 addendum to this 
examination report.  

The VA and private treatment records reflect that the 
veteran's initial post-service medical treatment for back and 
neck complaints was in September 1988.  Specifically, a 
September 1988 VA treatment report notes his history of back 
injury in 1983.  These VA and private treatment records 
include numerous other notations of a back injury in service, 
which reportedly occurred in 1983, and subsequent complaints 
of back and neck pain, thereby suggesting a chronic back and 
neck impairment since that injury.  These treatment reports 
were not of record at the time of the September 1998 rating 
decision and, therefore, were not considered when previously 
adjudicating and denying these claims.  

During his October 2003 hearing, it was claimed on behalf of 
the veteran that his back injury in service has resulted in a 
permanent, i.e., chronic back and neck disability.  

The June 2004 report of VA examination includes the opinion 
that, although it is hard to say if all of the veteran's 
cervical and lumbar spine symptoms originated from his 
original accident in the military, it is at least as likely 
as not that some of his disc troubles in his low back stem 
from the military.  The July 2004 addendum to the June 2004 
examination report will be discussed in the remand portion of 
this decision, below.  

Thus, the evidence added to the record since the prior 
September 1998 denial is both new and material.  The VA and 
private medical records mentioned, as well as the June 2004 
VA examination report, are new and material in that, not only 
were they not previously considered by the RO in 1998, but 
they also provide evidence suggesting the veteran has 
experienced chronic back and neck impairment since his injury 
in service.  As such, this evidence raises a reasonable 
possibility that his claims will be established.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998) and Spalding v. Brown, 
10 Vet. App. 6, 11 (1996).  Thus, his claims are reopened.  
38 C.F.R. § 3.156.

ORDER

The petition to reopen the claims for service connection for 
back and neck disorders is granted, subject to the further 
development of these claims on remand.


REMAND

Although the veteran's claims of entitlement to service 
connection for disorders of the back and neck have been 
reopened, before addressing the merits of these claims, the 
Board finds that additional development is required.

As already mentioned, the veteran had a VA spine examination 
in June 2004.  And the report of that evaluation includes the 
opinion that, although it is hard to say if all of his 
cervical and lumbar spine symptoms originated from his 
original accident in the military, it is at least as likely 
as not that some of his disc troubles in his low back stem 
from the military.  A subsequent July 2004 addendum to this 
examination report, however, erroneously indicates that 
review of the claims file revealed pertinent treatment 
records dating back to only 1992 (the supposed year of the 
initial post-service treatment).  The examiner concluded the 
veteran's cervical problems developed after the fact and are 
most likely unrelated to his original injury.  The examiner 
also concluded that it is likely most of the veteran's 
lumbar spondylosis is age related and unrelated to a specific 
injury, although his injury in service may have exacerbated 
his pain at the time.

With respect to these opinions, especially concerning the 
first instance of treatment after service, the Board must 
point out that the medical evidence of record includes a VA 
Medical Certificate dated in 1988, so four years prior to 
1992, which is when the VA compensation examiner mistakenly 
said the veteran was first treated after service.  


And this earlier-dated evidence from 1988 indicates he 
complained of back pain and had a history of being hurt in 
1983.  So inasmuch as the VA examiner's opinions apparently 
were based on an incorrect history of the initial post-
service medical treatment dating back to 1992 - when, in 
actuality, it dates back to 1988, additional comment is 
needed from this examiner or, if unavailable, someone else 
equally qualified to determine whether this changes the 
opinions.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Since further comment is needed, again 
refer the veteran's claims file to the VA 
physician who examined him at the Memphis 
VA Medical Center in June 2004 
and provided the July 2004 addendum.  This 
physician should again review the 
veteran's claims file, including 
in particular the September 1988 Medical 
Certificate concerning the first instance 
of relevant treatment after service (so 
four years earlier than the 1992 date 
previously reported by this examiner).  He 
should then indicate whether this earlier-
dated evidence changes his opinion, that 
is, whether it is at least as likely as 
not (meaning at least 50 percent or more 
probable) that any current back or neck 
disorder is related to the veteran's 
verified period of ACDUTRA from March 10, 
1983, to June 16, 1983, and subsequent 
unverified periods of ACDUTRA, including 
from June 1, 1984, to June 17, 1984.  This 
includes, especially, determining whether 
there is any correlation between the back 
injury he sustained during his service in 
1983 any current back or neck disorder.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion (such as 
causation) is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinions without resorting to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

If, for whatever reason, it simply is not 
possible to have this same VA examiner 
comment further, then have someone else 
comment who is equally qualified to make 
these important determinations.  This may 
require having the veteran reexamined, but 
this is left to the RO's (AMC's) 
discretion.

2.  Then readjudicate the claims (on a de 
novo basis) in light of the additional 
evidence.  If they are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


